Acknowledgment
The amendment filed on 27 May, 2021, responding to the Office Action mailed on 4 March, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1, 3-12 and 15-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Interview Summary
Examiner teleconferenced with Mr. Alan Koenck on 3 June, 2021 to review Examiner’s reconsideration of the prior art of record with concern that arguably claim 1 read on an embodiment of Nonaka which was not previously considered, as well as, concerns with a term of degree, ’gradually’, in the claims.  Examiner appreciates the time and professional courtesy of Mr. Koenck.
Allowable Subject Matter
The indicated allowability of formerly pending claim 2 is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites inter alia “decreasing in area gradually’ for which the specification does not provide a standard for measuring ‘gradually’.  Examiner also notes Applicant drawings are exaggerated for clarity and thus no standard is embodied in the drawings.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as ‘gradually' has no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claims 3-4, 6-9, and 16 are indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable U.S. 2010/0289994 (Nonaka).
Regarding claim 1 Nonaka discloses at annotated Figure 2 a display substrate, comprising: 
a plurality of sub-pixels, 20 and 21 [0054], arranged in an array, as shown, 

    PNG
    media_image1.png
    576
    635
    media_image1.png
    Greyscale
wherein the display area comprises a boundary extending, 18 [0083], in a non-straight line, i.e. the boundary does not reside in a straight line, the plurality of sub-pixels arranged in the array comprise a plurality of first subpixels, e.g. 21r, 21g, 21b [0054], whose distances to the boundary are less than a preset threshold, as shown, and a plurality of second sub-pixels, e.g. 20r, 20g, 20r [0054], other than the plurality of first sub-pixels, as shown, and at least a portion of the plurality of first sub-pixels, 21, is smaller in area than each of the plurality of second sub-pixels, 20, as described at [0054], and wherein the plurality of first sub-pixels,21, are all smaller in area than each of the second sub-pixels, 20, as described at [0054].
Regarding claim 3 which depends upon claim 1, Nonaka teaches and suggests in the display area, 16, the plurality of first sub-pixels, 21, decrease in area gradually in a direction from a center of the display area to the boundary as described at [0054], i.e., the area of 21 is smaller than the area of 20.
claim 4 which depends upon claim 3, Nonaka teaches the plurality of sub-pixels, 21r/21g/21b and 20r/20g,20b, comprise a plurality of pixel units, e.g. 20 or 21, arranged in an array, as shown, wherein each pixel unit comprises three sub-pixels, e.g., 20r, 20g, 20b or 21r, 21g, 21b, in different colors, e.g. red, green and blue, and arranged in a row direction, as shown; and in the display area, the plurality of pixel units decrease in area gradually in the direction from the center of the display area to the boundary as described at [0054], i.e. 21 has less area than 20.
Regarding claim 5 which depends upon claim 4, wherein, in the direction from the center of the display area to the boundary, the first sub-pixels, 21r, 21g, 21b, in a pixel unit, 21, decrease in area by > 0% relative to the first sub-pixels, 20r, 20g, 20b, in a neighboring pixel unit, 20.
Accordingly, it would have been obvious to a person ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein, in the direction from the center of the display area to the boundary, the first sub-pixels in a pixel unit decrease in area by 20% relative to the first sub-pixels in a neighboring pixel unit, because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.

    PNG
    media_image2.png
    540
    582
    media_image2.png
    Greyscale
Regarding claim 6 which depends upon claim 3, Nonaka teaches at Figure 5 a modification of his device wherein the plurality of first sub-pixels, 21, decrease in area gradually in a first edge direction, as annotated, of the plurality of first sub-pixels, wherein the first edge direction is parallel to a long edge of the second sub-pixels, 20 as shown.

    PNG
    media_image3.png
    432
    604
    media_image3.png
    Greyscale
Regarding claim 7 which depends upon claim 3, Nonaka teaches at Figure 4 a modification of his device wherein the plurality of first sub-pixels,21, decrease in area gradually in a second edge direction of the plurality of first sub-pixels, wherein the second edge direction is parallel to a short edge of the second sub-pixels.
Regarding claim 8 which depends upon claim 3, Nonaka teaches at Figure 4 the plurality of first sub-pixels decrease in area gradually in a diagonal direction, as annotated, of the plurality of first sub-pixels,21, where Examiner notes that a diagonal direction can be any direction since 
Regarding claim 10 which depends upon claim 3, Nonaka teaches the plurality of second sub-pixels, 20, are equal in area.
Regarding claim 11 which depends upon claim 10, Nonaka teaches a first sub-pixel, 21, with the smallest area of the plurality of first sub-pixels has an area which is <100% of an area of each second sub-pixel, 20.
Accordingly, it would have been obvious to a person ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 10 wherein a first sub-pixel with the smallest area of the plurality of first sub-pixels has an area which is 40% of an area of each second sub-pixel because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 12 which depends upon claim 1, Nonaka teaches at annotated Figure 4 second edges, as annotated, of the plurality of first sub-pixels, 21, are equal or nearly equal in length to second edges, as annotated, of the plurality of second sub-pixels, 20, and a second edge of each first sub-pixel, 21, is aligned with or nearly aligned with a second edge of a second sub-pixel, 20 as shown, in a same column as the first sub-pixel, as shown.
Regarding claim 15 and referring to the discussion above, Nonaka discloses a method of manufacturing a display substrate including a display area, 16 [0053], having a boundary, 18 [0083], extending in a non-straight line, i.e. the boundary is jagged, comprising: manufacturing in the display area a plurality of first sub-pixels, 21 [0054], whose distances to the boundary are less than a preset threshold, as shown, and a 
Regarding claim 16 which depends upon claim 15, Nonaka teaches manufacturing the plurality of first subpixels comprises: manufacturing in the display area a plurality of first sub-pixels, 21, decreasing in area gradually in a direction from a center of the display area to the boundary, i.e. they are smaller at the periphery of the display area 16.
Regarding claim 17 Nonaka discloses a display device [0012], comprising the display substrate according to claim 1.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9 which depends upon claim 3, Nonaka does not teach the boundary is circular-arc shaped, and the plurality of first sub-pixels decrease in area gradually in a radial direction of the boundary.
Any comments considered necessary by applicant must be submitted no later 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893